—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered June 15, 1998, convicting him of criminal possession of a weapon in the second degree and consumption of alcohol in violation of Administrative Code of the City of New York § 10-125 (b), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the jury verdict finding him guilty of criminal possession of a weapon in the second degree was against the weight of the evidence. However, upon the exercise of our factual review power (see, CPL 470.15 [5]), we find that the weight of the evidence adduced at trial clearly establishes that the defendant intended to unlawfully use the loaded firearm, found in his pants pocket, against another (see, People v Walcott, 235 AD2d 368).
The defendant’s remaining contentions are without merit. Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.